Citation Nr: 0910387	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-40 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, inter alia, denied a claim for service 
connection for PTSD.  


FINDINGS OF FACT

There is an approximate balance of positive and negative 
evidence as to the issue of whether the Veteran has PTSD 
related to his service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


Service Connection for PTSD

The Veteran is seeking service connection for PTSD which he 
contends he suffers as a result of his experiences in 
service.  He reports that he was exposed to life threatening 
situations when his unit came under rocket and mortar fire in 
Vietnam and he had to run for cover.  He reports that he 
experiences nightmares, sleep difficulties, and problems in 
his personal and professional relationships.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Board has reviewed all the evidence in the claims file.  
The Veteran's Form DD 214 indicates that he served in Vietnam 
as a telephone operator.  However, unit history records 
confirm that his unit came under daily rocket and mortar fire 
during his assignment in January and February 1968.  
Therefore his accounts of in-service stressors are confirmed.  

The evidence indicates that the Veteran was first diagnosed 
with PTSD in May 2004, by a licensed clinical social worker 
(LCSW), who described his symptoms as anxiety, sleep 
disturbance, intrusive thoughts, and hypervigilance.  The 
Veteran began taking antidepressant medication and entered 
bi-weekly therapy.  

The Veteran underwent a VA psychological evaluation in 
October 2004, during which he reported his in-service 
stressors and his post-service symptoms, including sleep 
impairment, irritability, and hypervigilance.  The examiner 
administered several diagnostic tests to determine whether 
the Veteran had PTSD and the extent of his distress.  
Although the examiner found the Veteran's "overall pattern 
of responding was highly congruent with other respondents 
who've eventually qualified for the PTSD diagnosis," he 
nonetheless concluded that the Veteran's distress was due to 
dysthymia rather than PTSD.  The same examiner saw the 
Veteran in July 2005, when he noted that the Veteran's 
cognitive state was within normal limits.  He stated that he 
had asked another VA provider to readminister the PTSD 
screening tests and verify the results.  His colleague agreed 
that the Veteran had a number of PTSD symptoms but did not 
qualify for a diagnosis of PTSD. 

The Veteran underwent a PTSD evaluation in July 2006.  The 
examiner noted the Veteran's history of symptoms and 
treatment and administered a PTSD checklist.  Based on the 
Veteran's responses, the examiner diagnosed PTSD and 
depression, and rated the Veteran's global assessment of 
functioning (GAF) as 60.  

Pursuant to the Board's September 2007 remand, the Veteran 
underwent a VA psychological evaluation in April 2008, which 
was administered by the same examiner as the October 2004 
examination.  The examiner reiterated his previous 
conclusions and confirmed the diagnosis of dysthymia.  In a 
November 2008 addendum, the examiner opined that dysthymia is 
probably not related to the Veteran's service because it did 
not begin until almost 40 years after separation.

As noted, the evidence establishes that the Veteran was 
exposed to stressful events in service.  Therefore, the issue 
to be determined is whether he currently has PTSD which is 
related to those events.  In this regard, the Board notes 
that there are conflicting medical opinions as to the nature, 
severity, and etiology of the Veteran's disability.  Two VA 
psychologists have determined that he has dysthymia rather 
than PTSD, and one of them opines that his disorder is 
probably not related to service.  At the same time, a VA 
physician and a qualified social worker have concluded that 
the Veteran does have PTSD and have associated it with his 
service experiences.  All of the medical providers have 
endeavored to base their opinions on quantifiable data as 
well as their subjective impressions, and all of the opinions 
offered are thorough and well-reasoned.  Therefore, the Board 
finds that the evidence is at least in equipoise.  Thus, 
affording the Veteran the benefit of the doubt, service 
connection for PTSD loss is granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)..   


ORDER

Service connection for PTSD is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


